Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed November 1st, 2021 has been entered. Claims 1-3 and 5-8 remain pending in the application. Applicant’s amendments to the claims have overcome the claim objection previously set forth in the non-final rejection mailed July 1st, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey (U.S. Patent No. 4398492).
Regarding claim 6, Casey teaches:
A tire having a tread, opposed sidewalls and an inner surface opposite the tread (Col. 1, lines 25-30; Col. 2, lines 34-62; Fig. 1), wherein said inner surface has a sealant layer formed by spirally applying a plurality of sealant windings (Col. 2, lines 34-62; Fig. 1), wherein each winding has a straight portion (Col. 4, lines 23-45; Fig. 4).

Regarding claim 8, Casey teaches the limitations of claim 6, which claim 8 depends on. Casey further teaches:
wherein each winding is joined with an angled transition section (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Patent No. 4398492) in view of Yukawa (EP-3199382), using the applicant provided original document.
Regarding claim 1, Casey teaches:
A method for forming a sealant layer in a tire, the method comprising the steps of (Col. 1, lines 25-30; Fig. 1): 
providing a tire (Col. 2, lines 34-38; Fig. 1, #14);  
applying one or more windings to form a sealant layer to the inside of the tire under the crown (Col. 2, lines 34-62; Fig. 1), wherein each winding has a straight portion aligned at a zero degree angle with respect to the tire mid-circumferential plane (Col. 4, lines 23-45; Fig. 4).
Casey does not teach:
wherein a portion of the outer edges of the sealant layer and removed to form a balanced tire.

However, Yukawa, in a similar field of endeavor, a method of adding a sealant layer to a tire, teaches:
wherein a portion of the outer edges of the sealant layer are removed to form a balanced tire ([0098] – [0099]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Casey to incorporate the teachings of Yukawa and remove a portion of the outer edges of the sealant layer. The purpose, as stated by Yukawa, being so that the sealant adheres better to the tire inner periphery and therefore a self-sealing tire having higher sealing performance can be produced ([0098], lines 46-48).

Regarding claim 3, Casey in view of Yukawa teaches the limitations of claim 1, which claim 3 depends on. Casey further teaches:
wherein each winding is joined together by an angled transition section (Fig. 4).

Regarding claim 7, Casey teaches the limitations of claim 6, which claim 7 depends on, but does not teach a portion of the sealant layer being removed, however, Yukawa, in a similar field of endeavor, a method of adding a sealant layer to a tire, teaches:
wherein a portion of the outer edges of the sealant layer are removed to form a balanced tire ([0098] – [0099]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Casey to incorporate the teachings of Yukawa and remove a portion of the outer edges of the sealant layer. The purpose, as stated by Yukawa, being so that the sealant adheres better to the tire inner periphery and therefore a self-sealing tire having higher sealing performance can be produced ([0098], lines 46-48).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Patent No. 4398492) in view of Yukawa (EP-3199382), as applied to claim 1 above, and further in view of Seong (EP-2865515), using the applicant provided original documents.
Regarding claim 2, Casey in view of Yukawa teaches the limitations of claim 1, which claim 2 depends on, but does not teach the sealant being sprayed in a continuous fashion, however, Seong, in a similar field of endeavor, a method of adding a sealant layer to a tire, teaches:
wherein the sealant is sprayed in a continuous manner ([0021]; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying sealant step of Casey in view of Yukawa to incorporate the teachings of Seong and have the sealant be sprayed in a continuous manner. The purpose, as stated by Seong, being so that the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Patent No. 4398492) in view of Yukawa (EP-3199382), using the applicant provided original document.
Regarding claim 5, Casey teaches:
A method for forming a sealant layer in a tire (Col. 1, lines 25-30; Fig. 1), the method comprising the steps of: 
providing a tire (Col. 2, lines 34-38; Fig. 1, #14); and 
applying a sealant layer on the inside of the tire underneath the crown (Col. 2, lines 34-62; Fig. 1), wherein the sealant layer is sprayed in a spirally wound manner (Col. 4, lines 23-45; Fig. 4).	

Casey does not teach:
wherein a portion of the outer edges of the sealant layer are removed to form a balanced tire.

However, Yukawa, in a similar field of endeavor, method of adding a sealant layer to a tire, teaches:
wherein a portion of the outer edges of the sealant layer are removed to form a balanced tire ([0098] – [0099]).
.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Applicant argues, in the applicant arguments/remarks on page 1 that Casey (U.S. Patent No. 4398492) and Yukawa (EP-3199382) do not teach the limitation of removing a portion of the outer edges of the sealant layer. There is nothing in the claims that suggests that the mold release agent from Yukawa does not act as a part of the sealant layer on the outer edge in the tire. The reasoning that it is to create a more balanced tire does not add any patentability to the method as it is just a purpose and not a step of the claim. Therefore the removal of the mold release agent on the outside of the sealant layer reads on the claims limitation of removing a portion of the outer edge of the sealant layer in the absence of a showing of unexpected results or criticality demonstrating why it is different, which are both missing in the arguments/remarks and the amended claims. As a result, the applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748